TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 2, 2020



                                      NO. 03-19-00522-CV


                                    Tilana Toney, Appellant

                                                 v.

                                   Steve Strickland, Appellee




       APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE SMITH




This is an appeal from the final order signed by the trial court on July 3, 2019. Having reviewed

the record, the Court holds that Tilana Toney has not prosecuted her appeal and did not comply

with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of

prosecution. The appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.